DETAILED ACTION
					Status of the Claims
1.	Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art reference to the limitations recited in independent claims 1 and 11 is Maney et al. (US 2016/0178576). 
Regarding claim 1, Maney et al. discloses a nanopore-based sequencing system comprising a nanopore sequencing chip 804 mounted on a printed circuit board 802, the sequencing chip is comprised of nanopore sensor cells 806 (see Figs 8A and 8B and [0037]). The system is comprised of reservoir above the nanopore cells and a fluidic flow channel 810 to allow fluid to flow on top of the nanopore sensor cells. [0038][0039] However, Maney does not teach or suggest a plurality of nanpore-based sequencing chips and each sequencing chip comprising plurality of nanopore sensors and printed circuit board electrically connected to plurality of nanopore-based sequencing chips as required by instant claim 1. Thus, claim 1 is allowable over the prior art. Claims 2-10 depend from said allowable claim, and are therefore allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURPREET KAUR whose telephone number is (571)270-7895.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GURPREET KAUR/
Primary Examiner
Art Unit 1796